DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1, 3-9, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (2014/0232581).
Regarding claim 1, Nguyen et al. disclose a signal processor (see paragraph 22) having a Nyquist frequency lower than an analog bandwidth (high bandwidth analog signal (see paragraph 21) being processed with a Nyquist rate higher than the sampling rate (see paragraph 22); this is equivalent to the Nyquist frequency being lower than the frequency range under study), the oscilloscope comprising:
an input configured to receive a signal (302; see paragraph 24) under test;
a single analog-to-digital converter (any of items 306; see paragraph 24) configured to receive the signal under test, sample the signal under test at a sample rate (see paragraph 24), and produce digital samples of the signal under test at a single output (see paragraph 32); and
... to determine, without a trigger and without hardware clock recovery, a frequency of the signal under test (see paragraph 43), and to reconstruct (see paragraph 44) a representation of the signal under test based on the determined frequency of the signal under test and the sample rate. 

Nguyen et al. do not disclose the highlighted limitations:
the signal processor being an oscilloscope ...
... ; and
one or more processors configured to determine... 

Examiner takes official notice that it is well known and common knowledge to use an oscilloscope as a signal processor.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Nguyen et al. such that the signal processor were an oscilloscope, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
Examiner takes official notice that it is well known and common knowledge to use processors to process data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Nguyen et al. to incorporate one or more processors configured to do the determining, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 3, Nguyen et al. do not disclose the highlighted limitations:
The oscilloscope of claim 1, further comprising a user input configured to receive a frequency of the signal under test from a user. 
Examiner takes official notice that it is well-known and common knowledge to acquire data by user input.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Nguyen et al. to incorporate a user input configured to receive a frequency of the signal under test from a user, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 4, Nguyen et al. disclose the oscilloscope of claim 1, wherein the sample rate is between one giga-samples per second and one hundred giga-samples per second (10.5 GHz; paragraph 24). 
Regarding claim 5, Nguyen et al. further disclose the oscilloscope of claim 4, wherein the sample rate is between two giga-samples per second and twenty-five giga-samples per second (10.5 GHz; paragraph 24). 

Regarding claim 6, Nguyen et al. do not disclose the highlighted limitations:  
The oscilloscope of claim 1, wherein a resolution of the single analog-to-digital converter is at least 12-bits.
Nguyen et al. teach the number of bits in the A/D converter as being result-effective (paragraph 24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Nguyen et al. such that a resolution of the single analog-to-digital converter were at least 12-bits, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 7, Nguyen et al. disclose the oscilloscope of claim 1, wherein the one or more processors are configured to reconstruct the signal under test based on the determined frequency of the signal under test and the sample rate without a trigger by determining a corresponding position of each sampled component of the signal under test in the reconstructed signal under test based on determined frequency and the sample rate (see paragraph 43). 

Regarding claim 8, Nguyen et al. do not disclose the highlighted limitations:
The oscilloscope of claim 1, wherein the one or more processors are further configured to adjust the sample rate of the analog-to-digital converter and to cause the analog-to- digital converter to sample the signal under test at different sample rates. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Nguyen such that the one or more processors were further configured to adjust the sample rate of the analog-to-digital converter and to cause the analog-to- digital converter to sample the signal under test at different sample rates, because it has been held that adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Regarding claim 9, see the foregoing rejection of claim 1, for all limitations.  Note that claim 9 is substantially just the method version of apparatus claim 1, except that the processors and inputs are omitted and the A/D converter is recited later.
Regarding claims 11-14, see the foregoing rejections of claims 3-6, respectively.
Regarding claim 15, Nguyen et al. disclose the method of claim 9, further comprising adjusting the sample rate of the analog-to-digital converter (see the foregoing rejection of claim 8) and causing the analog-to-digital converter to sample the signal under test at different sample rates (see paragraphs 24 and 30-31). 
Regarding claim 16, Nguyen et al. disclose the method of claim 9, wherein determining the frequency of the signal under test includes determining the frequency of the signal under test based on the sampled signal under test at different sample rates (see paragraphs 24, 30-31, and 43). 



Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (2014/0232581) in view of Flynn et al. (2011/0311009).
Regarding claims 2 and 10, see the foregoing rejection of claims 1 and 9, for limitations recited therein. 
Regarding claim 2, Nguyen et al. do not disclose the highlighted limitations:
The oscilloscope of claim 1, wherein the one or more processors are configured to determine the frequency of the signal under test by automatically generating an eye diagram and iteratively adjusting a selected frequency of the signal under test until a horizontal opening of the eye diagram is at its widest point. 
Flynn et al. disclose using an eye diagram to recover frequency from an aliased signal (paragraph 36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Nguyen et al. such that the one or more processors were configured to determine the frequency of the signal under test by automatically generating an eye diagram and iteratively adjusting a selected frequency of the signal under test until a horizontal opening of the eye diagram is at its widest point, because such a procedure enables recovery of the frequency, as suggested by Flynn et al. (see paragraph 38).

Regarding claim 10, see the foregoing rejection of claim 3.



Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive.
Regarding Applicant’s remarks on page 13 of the reply, last paragraph, beginning through sentence “Nguyen simply requires...”, Examiner respectfully disagrees.  Applicant argues Nguyen fails to teach or suggest "a single analog-to-digital converter..." because Nguyen discloses multiple analog-to-digital converters.  Examiner does not find this persuasive, because claiming the inclusion of a single ADC does not preclude the presence of additional ones.  Examiner believes an interpretation allowing the presence of additional ADCs is reasonable and conventional.  Moreover, the specification does not appear to include any special definition of "single" that would preclude this interpretation.
Regarding Applicant’s remarks from page 13 of the reply, 2nd-to-last line, through page 15, line 12, Examiner respectfully disagrees.  Here, Applicant argues extensively that it would not have been obvious to modify the disclosure of Nguyen to replace multiple analog-to-digital converters with a single one.  However, this is irrelevant, because no modification was made to meet this limitation.  It is disclosed by Nguyen, under the interpretation discussed in the foregoing paragraph, and the obviousness modifications pertained to other limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kowalczyk et al. (AU 2006301873 B2) is cited for disclosing an embodiment wherein only a single ADC is needed.  See figure 21, and paragraph bridging pages 25-26.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                
                                                                                                                                                                                                                                                                                                   
/ROY Y YI/Primary Examiner, Art Unit 2852